Chalmers, J.,
specially concurring.
The relief prayed in the bill was in the alternative either that the appellant might be enjoined from asserting his legal title, or that the appellees might be allowed to vacate the satisfaction of the judgment and subject the land to its payment and to the amount paid to the trustees of the school fund. I think the facts warranted the granting of either form of relief.
Note. — The following is a part of the decree of this court which it is thought embraces a new and important principle:
“It is further ordered that, in taking the account for rents, the commissioner shall ascertain by proof the fair value of a lease of said lands, from the 1st day of January, A. D. 1868, to the 1st day of January, A. D. 1874, as if they were leased for the whole term, in one contract, to a responsible tenant, with undoubted security, who would pay the rent promptly at the end of each year, without a resort to legal proceedings, or the use of any other means to secure payment than a readiness-by the appellees to receive the money, and with the obligation on the part of said tenant to keep the premises in such good repair as is necessary for the convenient use and occupation of the same. That, in making such estimate of rent, he shall adopt and report such sum as the said land would readily have brought without, any further effort on the part of the lessor to secure a tenant than giving notice in. the neighborhood that the said land was for lease. Said commissioner, for the year 1874, and all subsequent years up to the 1st day of January of the year succeeding the making of his report, shall ascertain and report the value of said rent on a yearly leasing of the same, but to be governed in all other respects, in ascertaining the rent, according to the principles hereinbefore mentioned and stated in the opinion. The said commissioner shall also ascertain and report the value of all permanent and valuable improvements made by the appellees, or any of them, as-they exist at the date of stating the account. And the same shall then be credited, by said appellees in taking said account, but the rent shall not be increased at anytime on account of the same.”